DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JOSE MARTIN FERNANDES,
                            Appellant,

                                    v.

                          SHARON TAUREL,
                             Appellee.

                              No. 4D20-784

                              [March 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No.
502016DR009804.

  Jose Martin Fernandes, Boynton Beach, pro se.

  Tyler Jaymeson Cade of TJ Cade Law, LLC, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.